Ritter, J. P.
dissents and votes to confirm the determination in its entirety, with the following memorandum: My colleagues and I agree that there is substantial evidence in the record establishing the petitioner’s misconduct in violation of the respondent’s regulations. The fact that the petitioner’s president received a certificate of relief from disabilities with regard to the subject unlawful narcotics conviction does hot preclude the imposition of a disciplinary sanction in the exercise of the respondent’s discretion (see, Matter of Pulaski Inn [New York State Liq. Auth.], 182 AD2d 1116, 1117; Correction Law § 701 [3]).
I disagree, however, with my colleagues’ conclusion that the penalty of cancellation imposed by the respondent is excessive. The role of the courts in reviewing penalties imposed by the respondent or any other administrative agency is extremely limited. In Matter of 17 Cameron St. Rest. Corp. v New York State Liq. Auth. (48 NY2d 509, 513), on facts similar to those at bar, the Court of Appeals held that the penalty of cancellation was not "shocking to one’s sense of fairness” and therefore, the respondent’s action had to be sustained by the courts as a proper exercise of its discretion. I find no basis on the record at bar to distinguish this case. I note that the petitioner never offered mitigating evidence on the issue of the penalty during the administrative proceedings. The claim that *232Mr. Krosser had successfully completed a drug treatment program and evidence about the financial impact of cancellation on his livelihood was never presented to the respondent, and should not be considered by this Court in the first instance. I therefore dissent with respect to the disposition of the penalty issue.